Exhibit 10.7

 

EdtechX Holdings Acquisition Corp.

c/o IBIS Capital Limited

22 Soho Square

London, W1D 4NS

United Kingdom

 

October 5, 2018

 

IBIS Capital Limited

22 Soho Square

London, W1D 4NS

United Kingdom

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
EdtechX Holdings Acquisition Corp. (the “Company”) and continuing until the
earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), IBIS Capital Limited shall make available to the Company
certain office space and administrative and support services as may be required
by the Company from time to time, situated at 22 Soho Square, London, United
Kingdom (or any successor location). In exchange therefore, the Company shall
pay IBIS Capital Limited the sum of $10,000 per month on the Effective Date and
continuing monthly thereafter until the Termination Date. IBIS Capital Limited
hereby agrees that it does not have any right, title, interest or claim of any
kind in or to any monies that may be set aside in a trust account (the “Trust
Account”) that may be established upon the consummation of the IPO (the “Claim”)
and hereby waives any Claim it may have in the future as a result of, or arising
out of, any negotiations, contracts or agreements with the Company and will not
seek recourse against the Trust Account for any reason whatsoever.

 



      Very truly yours,                 EDTECHX HOLDINGS ACQUISITION CORP.      
          By: /s/ Benjamin Vedrenne-Cloquet         Name:  Benjamin
Vedrenne-Cloquet         Title:    CEO           AGREED TO AND ACCEPTED BY:    
            IBIS CAPITAL LIMITED                 By: /s/ Charles McIntyre      
  Name:  Charles McIntyre         Title:    CEO      

 